DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the 10/25/2022 Restriction Requirement, a restriction was required between pending claims 1-20. 
In the Applicant’s 11/18/2022 Reply, an election was made without traverse.
Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 was properly filed
in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statement is being considered by the examiner.

Remarks and Amendments
	Claims 1-20 were restricted between Group I, claims 1-11, drawn to a method of treating non-obstructive hypertrophic cardiomyopathy (HCM) in a subject comprising a compound represented by formula (X) and Group II, claims 12-20, drawn to a method of treating non-obstructive hypertrophic cardiomyopathy (HCM) in a subject comprising a compound represented by formula (IX). The Applicant elected Group I, without traverse. Claims 12-20 are, therefore, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the ratios “from about 1:10 to about 10:1” but fails to recite a basis for the ratios. It is unclear whether the ratios are based upon weight, volume, moles, or some other basis. A POSITA would be unable to ascertain the scope of the invention, rendering the claim indefinite.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2020/243119 A1 (published 12/03/2020; filed 05/27/2020) and Albakri et al., Hypertrophic cardiomyopathy: A review of literature on clinical status and meta-analysis of diagnosis and clinical management methods, Clin Med Invest, 2018, 3(2) 1-16.
	Claim 1 of ‘119 teaches “A method of altering cardiac remodeling in a subject, comprising … providing to a subject that has developed cardiac remodeling or is at risk of developing cardiac remodeling a compound…” Claim 36 of ‘119 teaches “The method of claim 1, wherein the cardiac remodeling is associated with one or more conditions selected from the group consisting of … cardiomyopathy…” Furthermore, page 33, line 1 of ‘119 teaches that “Cardiac remodeling is a component of cardiomyopathy.” Claim 10 of ‘119 teaches “The method of claim 9, wherein the compound [of claim 1] is represented by formula (X):

    PNG
    media_image1.png
    153
    409
    media_image1.png
    Greyscale
“
	Claim 1 of the instant application teaches a method of treating non-obstructive hypertrophic cardiomyopathy (HCM) in a subject having non-obstructive HCM a compound represented by formula (X). The compound represented by formula (X) is the same compound as the compound represented by formula (X) in claim 10 of ‘119. Claim 1 of the instant application teaches a method of treating non-obstructive HCM in a subject having non-obstructive HCM, whereas claim 1 of ‘119 teaches a method of altering cardiac remodeling in a subject that has developed cardiac remodeling or is at risk of developing cardiac remodeling. 
The prior art further teaches the method wherein the cardiac remodeling is associated with cardiomyopathy (claim 36) and further teaches that cardiac remodeling is a component of cardiomyopathy (page 33, line 1). Cardiomyopathy represents a small genus whose members are at once envisaged. Therefore, while ‘119 does not explicitly teach the treatment of non-obstructive HCM, non-obstructive HCM is anticipated by “cardiomyopathy” because non-obstructive HCM is “at once envisaged” by “cardiomyopathy.” See MPEP 2131.02(III). This fact is evidenced by Albakri, which teaches that “Hypertrophic cardiomyopathy (HCM) is the second most frequently encountered phenotype of cardiomyopathy” (page 1, Abstract) and “The main classification of HCM are obstructive and non-obstructive HCM.” (page 1, Types of HCM). Albakri makes clear that non-obstructive HCM is “at once envisaged” by “cardiomyopathy” in ‘119. Thus, claim 1 is clearly anticipated by ‘119.
	Claim 2 of the instant application recites the method wherein the subject has at least one symptom, for example shortness of breath. While ‘119 does not explicitly teach these symptoms, they are inherent features of the diseases involving cardiac remodeling (including cardiomyopathy) discussed in ‘119, thus anticipating claim 2.
	Claims 3-5 of the instant application recite the method wherein the compound of formula (X) is provided in a pharmaceutical composition (claim 3); wherein the pharmaceutical composition is provided orally (claim 4); and wherein the composition can be a tablet (claim 5). Claims 3-5 are anticipated by ‘119 which teaches “A pharmaceutical composition containing the compounds [including formula (X)] may be in a form suitable for oral use, for example, as tablets...” (page 29, lines 20-21).
Claims 6-8 of the instant application recite the method wherein the composition comprises the compound of formula (X) and an erodible polymer (claim 6); wherein the erodible polymer is hydroxypropyl methylcellulose (HPMC) (claim 7); and wherein the compound of formula (X) and HPMC are in a ratio from about 1:10 to about 10:1 (claim 8). Claims 6 and 7 are anticipated by ‘119 which teaches the composition with HPMC (page 30, line 19). Claim 8 is also anticipated by ‘119 because while ‘119 does not teach specific ratios of the compound of formula (X) and HPMC, the ratio recited in claim 8 is indefinite (no basis for ratios; see 112(b) rejection above), thus encompassing any mixture of the compound of formula (X) and HPMC.
Claim 9 of the instant application recites the method wherein the composition is a unit dosage from about 10 mg to about 500 mg of the compound of formula (X). ‘119 teaches the compound of formula (X) being administered as a unit dosage of 10 mg/kg/day (page 84, line 3), anticipating a unit dosage of about 10 mg to about 500 mg.
	Claims 10 and 11 of the instant application recite the method wherein the composition comprises a crystal comprising a Form A polymorph of the compound of formula X (claim 10); and wherein the crystal comprises a hydrochloride salt of the compound of formula (X) (claim 11). ‘119 teaches a Form A polymorph of the compound of formula (X) (page 77, lines 6-9; Figure 72) and a hydrochloride salt of the compound of formula (X), including that of Form A. (page 76, line 25). ‘119 thus anticipates claims 10 and 11.
	However, even if the Applicant successfully negates the anticipation rejections, claims 1-11 would nonetheless remain obvious under 35 U.S.C. 103.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over WO 2020/243119 A1, in view of Albakri et al., Hypertrophic cardiomyopathy: A review of literature on clinical status and meta-analysis of diagnosis and clinical management methods, Clin Med Invest, 2018, 3(2) 1-16.
	Claim 1 of ‘119 teaches “A method of altering cardiac remodeling in a subject, comprising … providing to a subject that has developed cardiac remodeling or is at risk of developing cardiac remodeling a compound…” Claim 36 of ‘119 teaches “The method of claim 1, wherein the cardiac remodeling is associated with one or more conditions selected from the group consisting of … cardiomyopathy…” Furthermore, page 33, line 1 of ‘119 teaches that “Cardiac remodeling is a component of cardiomyopathy.” Claim 10 of ‘119 teaches “The method of claim 9, wherein the compound [of claim 1] is represented by formula (X):

    PNG
    media_image1.png
    153
    409
    media_image1.png
    Greyscale
“
	Claim 1 of the instant application teaches a method of treating non-obstructive hypertrophic cardiomyopathy (HCM) in a subject having non-obstructive HCM a compound represented by formula (X). The compound represented by formula (X) is the same compound as the compound represented by formula (X) in claim 10 of ‘119. Claim 1 teaches a method of treating non-obstructive HCM in a subject having non-obstructive HCM, whereas claim 1 of ‘119 teaches a method of altering cardiac remodeling in a subject that has developed cardiac remodeling or is at risk of developing cardiac remodeling. The prior art further teaches the method wherein the cardiac remodeling is associated with cardiomyopathy (claim 36) and further teaches that cardiac remodeling is a component of cardiomyopathy (page 33, line 1). Cardiomyopathy represents a small genus whose members may be at once envisaged. Therefore, while ‘119 does not explicitly teach the treatment of non-obstructive HCM, a POSITA would have found it obvious to use the method of treating cardiomyopathy to treat non-obstructive HCM with a reasonable expectation of success because non-obstructive HCM is a member of a small genus of cardiomyopathies and thus an obvious form of cardiomyopathy. This fact is evidenced by Albakri, which teaches that “Hypertrophic cardiomyopathy (HCM) is the second most frequently encountered phenotype of cardiomyopathy” (page 1, Abstract) and “The main classification of HCM are obstructive and non-obstructive HCM.” (page 1, Types of HCM). Thus, it would have been obvious to use the method of ‘119 to treat non-obstructive HCM.
	Dependent claims 2-11 are also included in this rejection because:
Claim 2 of the instant application narrows claim 1 by reciting symptoms known to be inherent to non-obstructive HCM.
	Claims 3-5 of the instant application narrow claim 1 by reciting the compound of formula (X) administered in a pharmaceutical composition provided orally, for example as a tablet, which is taught by ‘119 (page 29, lines 20-21). 
Claims 6-8 of the instant application narrow claim 1 by reciting the pharmaceutical composition comprising a mixture of the compound of formula (X) and HPMC in a ratio from about 1:10 to about 10:1, which is taught by ‘119 (page 30, line 19).
Claim 9 of the instant application narrows claim 1 by reciting the pharmaceutical composition as a unit dosage from about 10 mg to about 500 mg of the compound of formula (X), which is taught by ‘119 (page 84, line 3).
	Claims 10 and 11 of the instant application narrow claim 1 by reciting the pharmaceutical composition comprising a hydrochloride salt of crystal Form A of the compound of formula (X), which is taught by ‘119 (page 76, line 25 and page 77, lines 6-9; Figure 72).
Exceptions to art asserted under 35 U.S.C. 102(a)(1) and 102(a)(2):  
35 U.S.C. 102(a)(1): Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to negate the art asserted under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
35 U.S.C. 102(a)(2): The applied reference WO 2020/243119 A1 has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This art asserted under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Conclusion
Claims 1-20 are pending.	Claims 1-11 are rejected.
Claims 12-20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED A KUCHARCZK whose telephone number is (571)270-5206. The examiner can normally be reached Mon-Fri 7:30 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH MCKANE can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.A.K./Examiner, Art Unit 1626         

/MICHAEL BARKER/Primary Examiner, Art Unit 1655